March 6, 2015

Mr. Michael Goergen
15710 – 52nd Ave. N.
Plymouth, MN 55446

Dear Mike,

On behalf of Digi International Inc., I am pleased to offer you employment as
Sr. Vice President, Chief Financial Officer and Treasurer reporting to Ron
Konezny. The offer is subject to the terms of the Contingent Offer section
below.

Compensation

Your annualized total compensation target for this position is $464,000. The
annualized base salary is $290,000 with an annualized incentive target of
$174,000.

You will participate in Digi International’s Executive Incentive Plan. For the
current fiscal year, your plan will contain the following components:

Quarterly Performance: 40% of your incentive target will be based on achievement
of quarterly revenue and profitability targets of the Company.

Annual Performance: 60% of your incentive target will be based on achievement of
the annual revenue and profitability targets of the Company.

All payments will be pro-rated based on length of service in the quarter/fiscal
year.

Initial Equity Award

We will recommend to the Board of Directors an initial grant of 100,000 stock
options. The Options will have a per share exercise price equal to the closing
sale price of a share of common stock on the Grant Date. Twenty-five percent of
the Options will vest on the first anniversary date of the Grant Date.
Subsequent to the first anniversary date, your Options will vest monthly, with
full vesting at four years. If, within one year following a change in control,
your employment is terminated either by the Company without cause or by you for
good reason then any unvested Options shall be accelerated and immediately
vested. The Options will have a term of eight years. The Grant Date will be the
first day that the Digi International trading window is open or or after your
start date.

In addition, we will recommend to the Board of Directors a Restricted Stock
award of 50,000 shares. Twenty-five percent of the Restricted Stock Unit award
will vest on each of the first four anniversary dates of the Grant Date (except
for such earlier vesting as is otherwise provided in the Company’s 2014 Omnibus
Incentive Plan or in the applicable Restricted Stock Unit agreement between you
and the Company). If, within one year following a change in control, your
employment is terminated either by the Company without cause or by you for good
reason, then any unvested Restriced Stock Award shall be accelerated and
immediately vested. The Grant Date will be the first day that the Digi
International trading window is open or or after your start date.

Benefits

Digi offers a comprehensive benefit program which includes Medical, Dental,
Vision, Life and Disability Insurance, Medical and Dependent Care Reimbursement
Plans, 401(k) Savings Plan, Employee Stock Purchase Plan, and a Tuition
Reimbursement Program. You will be eligible for participation in Digi’s health
insurance programs on the first day of active employment with the company and
will be eligible for participation in the 401(k) Savings Plan on the first day
of the month following such date of active employment. You are eligible to
enroll in the Stock Purchase Plan on the first of any January, April, July and
October.

You will be eligible to participate in Digi’s $500,000 Executive Life Insurance
program. If accepted by the carrier, Digi International will pay the full annual
premium. This is in additional to the basic and optional life insurance programs
offered to all employees.

Vacation eligibility begins on the date of hire. Upon hire, you will receive
four weeks of vacation. You will not accrue above or below this amount
regardless of time taken. Should you leave the company at any point in the
future, you will be paid for four weeks of accrued vacation.

Severance Agreement

If Digi International should terminate your employment at any time in the future
for reasons other than Cause, you will be provided with the following severance
package in exchange for a full release of claims against the Company:



  1)   Twelve months of base salary in effect at the time of termination. This
shall be paid in a lump sum as soon as administratively feasible after the later
of the date of termination or the date the release of claims has become
irrevocable.



  2)   A pro-rata bonus based on number of months worked in the fiscal year
prior to a qualifying termination and the Company’s actual performance against
annual objections. This pro-rata bonus shall be paid no later than 2.5 months
after the close of the fiscal year in which the qualifying termination occurs.

For purposes of this agreement, “Cause” shall mean only the following:
(i) indictment or conviction of, or a plea of nolo contendere to, (A) any felony
(other than any felony arising out of negligence), or any misdemeanor involving
moral turpitude with respect to the Company, or (B) any crime or offense
involving dishonesty with respect to the Company; (ii) theft or embezzlement of
Company property or commission of similar acts involving dishonesty or moral
turpitude; (iii) material negligence in the performance of your job duties after
notice; (iv) failure to devote substantially all of his working time and efforts
during normal business hours to the Company’s business; or (v) knowing
engagement in conduct which is materially injurious to the Company.

Contingent Offer

This offer of employment is contingent upon the following:



  1.   Your signature on the enclosed Digi International Employment,
Confidential Information, and Arbitration Agreement. Your signature constitutes
acceptance of the terms and conditions contained in the Agreement, so please
read it thoroughly prior to signing. This agreement must be signed prior to your
first day of employment.



  2.   A finding of “no issue” with your background and reference check. Digi
International has partnered with Verified Credentials, a background screening
organization, to administer confidential background checks. Within 48 hours, we
ask that you visit Verified Credential website at
http://myvci.com/digiinternationalinc to complete a personal questionnaire using
your full legal name including middle initial. If you are unable to access the
internet within this timeframe, please contact me to further assist you in the
process. If information is revealed after your start date, Digi has the right to
terminate employment without prior notice.



  3.   Digi’s determination that you are not subject to any agreement with any
former employer or any other party that would prohibit you from working in the
position of Sr. Vice President, Chief Financial Officer and Treasurer.



  4.   Your election as an officer by the Board of Directors.

At Will Employment

Employment with Digi International Inc. is “at will,” which means that it is for
no definite period and may be terminated by either you or Digi at any time for
any reason without prior notice. Your signature on this offer letter indicates
that you understand, agree, and acknowledge that any reliance on any statements
by any representative of the company contrary to this “at will” arrangement is
unreasonable and may not form any basis for my reliance thereon.

Commencement Date and Offer Acceptance

We would like you to start on April 6, 2015. Please inform me of your acceptance
of this offer by March 13, 2015 and acknowledge your acceptance by signing one
of the enclosed copies.

Sincerely,

Digi International Inc.

/s/ Tracy Roberts

Tracy Roberts
VP, Talent & Information Technology

Offer accepted:

         
/s/ Michael Goergen
  March 7, 2015   April 13, 2015
 
       
Michael Goergen
  Date   Start Date

